UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2010 TAIWAN GREATER CHINA FUND (Exact name of registrant as specified in its charter) Massachusetts 001-34213 52-6400931 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 111 Gillett Street Hartford, Connecticut06105 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 343-9567 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ⁭ Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) ⁭ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁭ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁭ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. A letter from Mr. Pedro-Pablo Kuczynski, the Chairman of the Board of Trustees of the Fund, dated as of May 20, 2010, to the City of London Investment Management Group Limited("COL") is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1. Letter from Mr. Kuczynski to COL dated as of May 20, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 21, 2010 By: /s/ Regina Foley Name: Regina Foley Title: Chief Financial Officer, Treasurer and Secretary
